Name: 94/338/EC: Commission Decision of 25 May 1994 laying down detailed rules for the application of Council Directive 90/425/EEC as regards the taking of samples for the purpose of veterinary inspections at the place of destination
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade policy;  agricultural activity;  tariff policy
 Date Published: 1994-06-17

 17.6.1994 EN Official Journal of the European Communities L 151/36 COMMISSION DECISION of 25 May 1994 laying down detailed rules for the application of Council Directive 90/425/EEC as regards the taking of samples for the purpose of veterinary inspections at the place of destination (94/338/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 5 (3) thereof, Whereas the competent authority of the Member State may, at the places of destination of animals and proudcts, establish by means of non-discriminatory veterinary spot checks that the requirements of Article 3 of Directive 90/425/EEC have been complied with; whereas it may at the same time take samples in accordance, with Article 5 (1) (a); Whereas in order to ensure that checks at destination are carried out efficiently and to prevent any subsequent difficulties in intra-Community trade whilst safeguarding the interests of the parties concerned, certain detailed rules for the taking of samples should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Where the competent authority at the place of destination takes samples from animals in intra-Community trade, it shall comply with the rules laid down in Articles 2 and 3. Article 2 1. Samples taken as a part of non-discriminatory spot checks shall be taken as soon as possible and in any case not later than two working days after the date of arrival of the animals at the place of destination mentioned on the certificate or document referred to in Article 3 (1) (d) of Directive 90/425/EEC. 2. The time limit of two working days shall not apply to checks carried out by the competent authorities on the basis of information which leads to presume that an infringement has occured. 3. Without prejudice to paragraph 1, where the consignee is an intermediary redistributing the animals, as referred to in Article 5 (1) (b) (iii) of Directive 90/425/EEC, a further period of two working days shall apply from the arrival of the animals at their final national destination in the Member State. Article 3 1. The samples shall be taken in duplicate or in sufficient quantity to provide at least two aliquots for testing. 2. The first sample or aliquot shall be tested in a laboratory approved by the competent authority for the disease in question. 3. The second sample or aliquot or as the case may be the aliquots shall be clearly identified and stored under suitable conditions for a period of at least one month under the control of the competent authority. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49.